FILE D
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                     U N IT E D STA T E S C O U R T O F A PPE A L S August 4, 2009
                                                                   Elisabeth A. Shumaker
                              FO R T H E TE N T H C IR C U IT          Clerk of Court



 SECRETARY OF LABOR,
 United States Department of Labor,

                Petitioner,

 v.                                                           No. 09-9504
                                                     ( Petition for Enforcement )
 W YNNEW OOD REFINING
 COM PANY,

                Respondent.



      D EC R E E E N FO R C IN G FIN A L O R D E R S O F T H E O C C U PA TIO N A L
                SA FE T Y A N D H E A L T H R E V IE W C O M M ISSIO N


Before B R ISC O E , B A L D O C K , and H O L M E S, Circuit Judges.




        This matter is before the court on the application of the Secretary of Labor

(Secretary) for summary entry of judgment against W ynnewood Refining

Company (W ynnewood), enforcing three final orders of the Occupational Safety

and Health Review Commission in OSHRC Nos. 08-0549, 08-0594, and 08-0677.

The final orders are incorporated in three settlement agreements between the

Secretary and W ynnewood, each dated September 15, 2008. W e have reviewed

the Secretary’s petition, W ynnewood’s answer, and the Secretary’s reply. The
pleadings and record establish that the Secretary is entitled to summary

enforcement of the final orders.

      W HEREFORE, pursuant to Section 11(b) of the Occupational Safety and

Health Act of 1970, 29 U.S.C. § 660(b), it is hereby:

      ORDERED, ADJUDGED, AND DECREED that the Commission’s three

final orders are enforced and that W ynnewood shall comply with those orders by:

      1. Complying with all abatement measures set forth in the citations for

inspections nos. 310998109, 311001226, and 311001234, as amended by the

settlement agreements dated September 15, 2008; and

      2. Complying with all the terms of the settlement agreements dated

September 15, 2008.

                                                                           Entered

for the Court,




                                      ELISABETH A. SHUM AKER, Clerk




                                        -2-